Citation Nr: 1107440	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-06 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)Regional Office (RO)
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.

2.  Entitlement to service connection for claimed tinnitus.

3.  Entitlement to service connection for a skin disorder, 
claimed as due to Agent Orange exposure.

4.  Entitlement to service connection for hypertension, claimed 
as secondary to service-connected posttraumatic stress disorder 
(PTSD) and diabetes mellitus.

5.  Whether new and material evidence has been received to reopen 
the claim of service connection for hypertension.

6.  Entitlement to a rating in excess of 70 percent for the 
service-connected PTSD.

7.  Entitlement to an initial rating for diabetes mellitus in 
excess of 10 percent prior to May 2, 2007, and in excess of 20 
percent beginning on that date.  

8.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) by reason of service-connected disability.



REPRESENTATION

Appellant represented by:	Brooks S. McDaniels, Agent



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2007, November 2008, and September 2009 
rating decisions by the RO.  These decision in December 2007 
granted service connection for diabetes mellitus and assigned a 
10 percent rating effective on February 13, 2007.

A claim of secondary service connection for hypertension was 
received in May 2009.  However, the most recent denial of service 
connection for hypertension on a direct basis was in an August 
2002 rating decision.  

Although the RO reopened the claim of service connection for 
hypertension and adjudicated direct and secondary service 
connection in a September 2009 rating decision, the Board is 
required to determine whether new and material evidence has been 
presented when a claim has been previously disallowed based upon 
the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 
(Fed. Cir. 1996).  
 
In November 2010, the Veteran testified at videoconference 
hearing from the RO before the undersigned Veterans Law Judge; a 
transcript of this hearing is associated with the claims file.  

The issues of service connection for bilateral hearing loss, 
tinnitus and a skin disorder, the reopened claim of service 
connection for hypertension, the claim for an increased rating 
for the service-connected PTSD to include on the basis of a TDIU 
rating are addressed in the REMAND portion of this document and 
are being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  An August 2002 rating decision declined to reopen the 
Veteran's claim of service connection for hypertension; the 
Veteran did not timely appeal from that determination.

2.  The evidence presented since the August 2002 rating decision 
does relate to a previously unestablished fact that tends to 
support the claim and gives rise to a reasonable possibility that 
the claim can be substantiated.

3.  The service-connected diabetes mellitus currently is not show 
require the use of insulin or necessitate regulation of the 
Veteran's activities.

4.  For the entire period of the appeal, the service-connected 
diabetes mellitus is shown to have been productive of a 
disability picture that more nearly resembled that of the 
required use of an oral hypoglycemic agent and restricted diet.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for hypertension.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).

2.  The criteria for the assignment of an evaluation of 20 
percent, but no higher, prior to May 2, 2007 for the service-
connected diabetes mellitus type II, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.119 including 
Diagnostic Code 7913 (2010).

3.  The criteria for the initial assignment of an evaluation in 
excess of 20 percent for service-connected diabetes mellitus type 
II have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.119 including Diagnostic Code 7913 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist


The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

VCAA applies to the instant claims.  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective on May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to claim to reopen, the Board notes that the Court 
has held that, because the terms "new" and "material" in a new 
and material evidence claim have specific, technical meanings 
that are not commonly known to VA claimants, when providing the 
notice required by VCAA, it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To the extent that the action taken hereinbelow is favorable to 
the Veteran and reopens the claim of service connection for 
hypertension, further discussion of the VCAA on this matter is 
not required at this time.

Further, since the December 2007 rating decision on appeal 
granted service connection for diabetes mellitus, and assigned a 
disability rating and effective date for the award, statutory 
notice had served its purpose, and its application was no longer 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

The question of whether a further VCAA letter for such 
"downstream" issues is required was also addressed by the VA 
Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).

In this opinion, the General Counsel held that, in such 
circumstances, a Statement of the Case (SOC) was required in 
cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) 
did not require separate notice of the information and evidence 
necessary to substantiate the newly raised issue.  Id.

In this case, the necessary SOC was issued in February 2009 and 
notice on the downstream issue was also provided in December 2008 
correspondence.  The claimant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to either 
of these "downstream elements."  See Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 119 (2007).

The Veteran's service treatment records are associated with his 
claims file, and VA has obtained all pertinent/identified records 
that could be obtained.  The Veteran was afforded a VA 
examination for diabetes mellitus.

The duty to assist by arranging for a VA examination or obtaining 
a medical opinion does not attach in a claim to reopen unless the 
claim has been reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  


New and Material Evidence

The applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from disability 
resulting from an injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

An August 2002 decision declined to reopen the claim of service 
connection for a hypertension.  Moreover, a timely appeal was not 
initiated within a year of the Veteran being notified.  38 
U.S.C.A. § 7105 (West 2002).

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered. Id. However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
received. 38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted 
to agency decisionmakers. "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

A May 1977 rating decision that initially denied service 
connection for hypertension was appealed to the Board.  

The January 1978 Board decision confirmed the denial on the basis 
that there was no evidence of hypertension in service or within a 
year of his separation from service.  

A subsequent attempt to reopen the claim of service connection 
was denied in an August 2002 rating decision based on a finding 
that new and material evidence had not been received.

The evidence considered at the time of the August 2002 rating 
decision consists of the Veteran's service treatment records, an 
October 1967 pre-employment physical examination, the private 
treatment records from 1972 to 1976, and the VA treatment records 
from 1976 to 2002.  

These records show that the blood pressure was within normal 
limits in service with readings of 140/70 at the induction 
examination and 132/74 at the separation examination.

An October 1967 pre-employment physical examination recorded a 
blood pressure reading of 150/90.

The private treatment records for the period from 1972 to 1976 
contain some blood pressure readings that were elevated.  The 
elevated readings during this period included those of 140/92 (in 
May 1973), 180/86 (in June 1973), and 140/90 (in March 1976).

The VA treatment records for the period from 1976 to 2002 also 
show some blood pressure readings that were elevated.  An April 
1977 records specifically notes his blood pressure was elevated 
with readings of 130/88, 130/90, and 138/96.  The records do not 
reflect a diagnosis of hypertension until 1990.

38 C.F.R. § 3.156(a) creates a low threshold for reopening 
claims.  The evidence needed to reopen this claim must indicate 
that his hypertension is related to service or that he had it 
within a year of separating from service.  In this case, evidence 
of this nature has been received.

In particular, the Veteran underwent a VA examination in November 
2007.  The examiner indicated that the claims file was reviewed 
and noted that hypertension was diagnosed in "1968-1970".  
Although a precise date was not given, this evidence suggests 
that his hypertension could have been diagnosed within a year of 
separating from service.  

This evidence is new because it was of record when the claim was 
previously denied in August 2002.

This evidence is material because it addresses an unestablished 
fact necessary to substantiate the claim.  Namely, that the 
Veteran could have had a diagnosis of hypertension within a year 
of separating from service.  

When this evidence is viewed in conjunction with the earlier 
evidence associated with the claims file, it raises a reasonable 
possibility of substantiating the claim.

Accordingly, on this record, new and material evidence has been 
presented to reopen the claim of service connection for 
hypertension.


Increased Rating

Legal Criteria

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. 

The Veteran's entire history is reviewed when making disability 
evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where an increase in the level of a service-
connected disability is at issue, as it is in the Veteran's case, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. 
Court of Appeals for Veterans Claims (Court) distinguished 
appeals involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service-connected.

Accordingly, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of service 
connection, and consideration of the appropriateness of "staged 
rating" (i.e., assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See id. 
at 126-27.

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 
4.3

Evaluations of diabetes mellitus are assigned under the provision 
of 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  The rating 
criteria are as follows:

A 10 percent evaluation is assigned in cases manageable by 
restricted diet only.

A 20 percent evaluation is assigned in cases requiring insulin 
and restricted diet, or an oral hypoglycemic agent and restricted 
diet.

A 40 percent evaluation is assigned in cases requiring insulin, 
restricted diet, and regulation of activities.

A 60 percent evaluation is assigned in cases requiring insulin, 
restricted diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider, plus complications that would not be compensable 
if separately evaluated.

The highest evaluation, 100 percent, is assigned in cases 
requiring more than one daily injection of insulin, restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength or 
complications that would be compensable if separately evaluated.

Compensable complications of diabetes are to be evaluated 
separately unless they are part of the criteria used to support a 
100 percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.


Analysis

The VA treatment records show that diabetes mellitus was first 
diagnosed in January 2007.  He subsequently had an initial 
diabetic education consultation in February 2007 when he was 
noted not currently to be on any diabetic medication or have a 
meter to check his blood sugar.  He was noted to have some 
dietary restrictions.

In February and March 2007, the Veteran attended diabetes 
education classes and was seen for a follow-up for his elevated 
blood sugars in May 2007.  He reported checking his glucose 
levels at home with readings between 110 to 130.  His current 
glucose level was 145.  The impression was that his diabetes 
mellitus was not insulin dependent, but he was given an oral 
medication due to his elevated glucose level.  

At the November 2007 VA examination, the Veteran was noted to 
have been found to have increasing blood glucose levels over a 
period of several months and that resulted in diabetes mellitus 
being diagnosed and his being educated about the disease.  He was 
started on oral medications and diet, and his diabetes had since 
been stable.  The examiner noted that the Veteran was instructed 
to follow a restricted or special diet, but was not restricted in 
his ability to perform strenuous activities.  He was not shown to 
have other symptoms associated with diabetes mellitus such as 
peripheral vascular disease, cardiac symptoms, visual symptoms, 
neurovascular symptoms, peripheral neuropathy, diabetic 
nephropathy, skin symptoms or gastrointestinal symptoms.  There 
were no other diabetic complications.  

At the November 2010 videoconference hearing, Veteran testified 
that he continued to take oral medication for his diabetes 
mellitus because they were trying to regulate the disease without 
using insulin.  

The RO assigned an initial 10 percent rating for the Veteran's 
diabetes mellitus, beginning on February 13, 2007.  On May 2, 
2007, a 20 percent rating was assigned due to the use of oral 
medication.

While the Veteran was not given oral medication until May 2007, 
the record shows that diabetes mellitus was initially diagnosed 
in January of that year.  Based on this record, the Board finds 
that the service-connected disability picture more nearly 
approximated the criteria warranted a 20 percent rating beginning 
when it was initially diagnosed because he had been monitored for 
only a short period of time prior to being placed on medication.  

Accordingly, an increased rating of 20 percent for the period of 
the appeal prior to May 2, 2007 for the service-connected 
diabetes mellitus is warranted.   

However, on this record, a rating in excess of 20 percent is not 
assignable at any time during the appeal.

A rating in excess of 20 percent requires the use of insulin and 
the need for restriction of activities.  On the 2007 VA 
examination, the examiner noted that the Veteran did not require 
regulation of his activities were not or the use of insulin to 
control his diabetes.

At the hearing, the Veteran's representative noted that an 
examination had not been performed in the last 3 years.  

However, a new examination based on the lapse of time between the 
last examination is not required in this case because there is 
suggestion in the record that the service-connected diabetes 
mellitus had increased in severity during this period.  In 
particular, the Veteran did not testify that he required the use 
of insulin or regulation of activities due to the service-
connected diabetes mellitus.  

Because of the successive nature of the rating criteria, such 
that the evaluation for each higher disability rating includes 
the criteria of each lower disability rating, each of the three 
criteria listed in the 40 percent rating must be met in order to 
warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 
156 (2009).  

Notably, the higher ratings of 40, 60 and 100 percent under Code 
7913 all require the use of insulin.  Therefore, another 
examination at this time would serve no useful purpose for rating 
the service-connected diabetes mellitus.  

The Board has considered whether referral for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
indicated.  Although the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance, the Board is not precluded from 
considering whether the case should be referred to the Director 
of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an unusual or 
exceptional disability picture so that the established schedular 
criteria are inadequate for the purpose of compensating the 
Veteran.  

This is accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level 
and symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate and referral for an extraschedular rating is 
not required.  Id.

Comparing the Veteran's current disability levels and symptoms to 
the Rating Schedule, the degree of disability for his diabetes 
mellitus is contemplated by the Rating Schedule and the assigned 
schedule rating is adequate.  Thus, no referral for 
extraschedular consideration is required.



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for hypertension, the appeal to this 
extent is allowed, subject to further action as discussed 
hereinbelow.

An initial 20 percent rating for the service-connected diabetes 
mellitus for the period of the appeal prior to May 2, 2007 is 
granted, subject to the regulations controlling disbursement of 
VA monetary benefits.

An initial rating in excess of 20 percent for the service-
connected diabetes mellitus is denied.



REMAND

On review, the Board finds that additional development is 
mandated in connection with the claim of service connection for 
hearing loss.  

The service treatment records note that he had hearing loss on 
the induction examination and the associated medical history 
report also notes a history of a hearing deficit.  The separation 
examination indicates that there in a worsening in hearing acuity 
at certain frequencies in both ears.

Although service treatment records do not reflect a hearing loss 
disability, as defined in 38 C.F.R. § 3.385 (2010), it is not 
fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).

The Veteran's credible lay assertions and hearing testimony 
indicate significant noise exposure in connection with his active 
duty in the Republic of Vietnam.

The findings from a February 2009 VA examination establish that 
the Veteran currently has a bilateral hearing loss disability.  

The evidence of a current hearing loss disability and a medically 
sound basis for attributing such disability to service may serve 
as a basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The VA examination of record demonstrated the Veteran has a 
hearing loss disability but offered no opinion as to likely 
etiology of his bilateral hearing loss to include the question of 
aggravation of a preexisting disorder.  In light of his 
statements regarding noise exposure and the current diagnoses, an 
examination is needed.

The issue of service connection for tinnitus is inextricable 
intertwined with the hearing loss claim since the VA examiner did 
opine that the Veteran's tinnitus was as likely as not related to 
his hearing loss.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998) (citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where 
a decision on one issue would have a "significant impact" upon 
another, and that impact in turn could render any review of the 
decision on the other claim meaningless and a waste of appellate 
resources, the two claims are inextricably intertwined)).

The issue of service connection for a skin disorder also requires 
additional development.

Although the Veteran's initial claim for a skin disability only 
referred to chloracne, he testified at the hearing that he 
previously had had sarcomas removed from his body.  In accepting 
his lay assertions as credible, the manifestations of the claimed 
skin disorder must include consideration of this disability as 
well.

Notably, certain soft-tissue sarcomas are among the list of 
disabilities associated with exposure to certain herbicide 
agents.  See 38 C.F.R. § 3.309 (2010).  

Since the Veteran served in the Republic of Vietnam from 1966 to 
1967 the presumptive provisions of 38 U.S.C.A. § 1116(a) apply 
and his exposure to Agent Orange is presumed.  Consequently, he 
should be afforded an opportunity to identify and submit 
additional evidence showing treatment for sarcoma.

The Board finds that a VA examination and opinions are necessary 
regarding service connection for hypertension on direct and 
secondary bases.  The Veteran alleges that his hypertension was 
diagnosed within a year of separation from service and, in the 
alternative, that it is caused or aggravated by the service-
connected PTSD or diabetes mellitus.  

The Veteran underwent a VA examination in 2007.  There are 
statements made by the examiner that require further 
clarification.  

In this regard, the examiner noted that the Veteran had 
hypertension that was diagnosed between 1968 and 1970.  A more 
definitive period is necessary since the presumptive provisions 
of 38 U.S.C.A. § 1112 apply if the onset of the disease was in 
1968 but not later.  

Further, the examiner indicated in the same section that the 
Veteran did not have other conditions that could be complications 
of diabetes, that hypertension was potentially related to 
diabetes mellitus, and that it was not a complication of 
diabetes.  The Board finds these statements to be inconsistent.  
She also indicated that hypertension was not worsened by diabetes 
but failed to provide an explanation.  

Since the Veteran testified that he received VA treatment every 3 
months for his PTSD and the most recent VA treatment records in 
the claims file are dated in August 2008, the subsequent 
treatment records must be obtained.  

The records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

The Board notes that there was some discussion at the hearing 
regarding treatment records for PTSD in 2005.  

Notably, the current appeal stems from the August 2008 claim for 
a TDIU rating that was considered to include claims for increased 
ratings for his service-connected disabilities.  Thus, the 
records in 2005 are not of primary concern in the present case.  
See Francisco, supra.

The combined rating for the service-connected disabilities is 80 
percent.  Since the Veteran is claiming unemployability due to 
service connected disabilities and the combined rating meets the 
schedular requirements of 38 C.F.R. § 4.16(a), an opinion is 
needed.

Moreover, in TDIU claims, the United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist requires 
that VA obtain an examination, which includes an opinion on what 
effect the Veteran's service-connected disabilities have on his 
ability to work. 38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2010); 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, these remaining matters are REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps in 
order to contact the Veteran in order to 
obtain any outstanding treatment records 
referable to the Veteran's claimed sarcoma.  
The RO should also obtain all VA treatment 
records dated since August 2008.  If any of 
the records received indicate the need for 
additional development, then such should be 
undertaken.  The Veteran also should be 
notified that he may submit medical 
evidence or treatment records in support of 
his claim.

2.  The Veteran then should be afforded a 
VA examination to ascertain the nature and 
likely etiology of the claimed hearing 
loss.

The claims folder and a copy of this REMAND 
should be made available to the examiner 
for review.  Complete hearing testing 
should be performed.

Based on his review of the case, the VA 
examiner should answer the following 
questions:

a.  Did the Veteran clearly have hearing 
loss that preexisted service?

b.  If so, do the changes noted in hearing 
during service clearly represent 
aggravation of the preexisting condition 
beyond the natural progression of the 
disorder?

c.  If the Veteran did not have a 
preexisting hearing loss, is his current 
hearing loss disability at least as likely 
as not caused by any event or incident 
including the exposure to excessive noise 
levels during his period of active service?

The examiner should set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed.

3.  The Veteran then should be afforded a 
VA examination to ascertain the nature and 
likely etiology of his hypertension.

The claims folder and a copy of this REMAND 
should be made available to the examining 
physician for review.  All pertinent 
findings should be reported in detail.

Based on his review of the case, the VA 
examiner should answer the following 
questions:

a. Did the Veteran at least a likely as not 
have hypertension within the first year 
after he separated from service?

b.  If not, did his current hypertension at 
least a likely as not have its onset in 
service?

c.  If the Veteran's hypertension is not 
related to service, is it at least as 
likely as not caused or aggravated by the 
service-connected PTSD or diabetes 
mellitus?

The examiner should set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed.  

4.  Then, the RO should schedule the 
Veteran for a VA psychiatric examination to 
address the claim for a TDIU rating.  The 
Veteran's claims file must be reviewed by 
the examiner(s).  All indicated tests 
should be performed and all findings should 
be reported in detail.  The examiner(s) 
should provide an opinion as to whether, 
without regard to the Veteran's age or the 
impact of any nonservice-connected 
disabilities, it is at least as likely as 
not (50 percent probability or more) that 
the service-connected PTSD precludes him 
securing and following a substantially 
gainful occupation consistent with his 
education and occupational experience.  

The examiner(s) should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  If the 
Veteran fails, without good cause, to 
report to the scheduled examination, the RO 
should apply the provisions of 38 C.F.R. § 
3.655(b), as appropriate.

6.  After completing all indicated 
development to the extent possible, the RO 
should readjudicate claims remaining on 
appeal in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the Veteran and his agent 
should be furnished with a Supplemental 
Statement of the Case (SSOC) and afforded a 
reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


